DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56).  A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.  The examiner recommends applicant at least cite the patents cites in the specification US 6,641,454 (Colin et al.) and US 4,794,085 (Jessop et al.,) in an IDS.  Additionally, note US 6,641,454 does not appear to be the correct US patent number. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "112" have both been used to designate “liquid surface”, see at least para [0043] of applicant’s specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in the wherein clause “the liquid processing system controller
118”, “the liquid processing system z-axis motor (116)”, and “the pipette-module mount (114)”.  These elements lack antecedent basis. 
	Claims 9 and 11 recite “the aspiration mode”.  This limitation lacks antecedent basis in the claim.  Also, it is unclear from the claim what applicant means by “the aspiration mode”. 
	Claim 10 recites “a liquid discharge mode”.  It is unclear from the claim what applicant means by “a liquid discharge mode”.  
	Claim 12 recites also “the aspiration mode” and “the liquid discharging mode”.  These limitations lack antecedent basis in the claim.  Again, it is unclear from the claim what applicant means by “the aspiration mode” and “liquid discharging mode”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al., (EP 210014; hereinafter “Leath”).
As to claim 1, Leath teaches a liquid handling apparatus 9 comprising the xy head 28 is part of an integral delivery head 32 that combines multiple liquid handling devices in a small space and shares the functions of various drive motors between the various head units comprising the entire head. To pick a long tip such as tip 30, computer 34 and interface board 36 command motor 5 to move the xy head to a position where the tip holder is aligned with a tip stored behind the tip. In the operating position, motor 6 is moved down the entire head 32 until the tip holder is located in the protruding portion of the long tip stored in the tip holder position behind the active tube. Motor 6 is then commanded to lift the entire head to pull the entire tip out of the storage position. The tip can then be moved to any position along the X axis by motor  5. The x-y head also has a movable piston (not shown) inside the cylinder, which is connected to the pipette holder and the tip. The piston can be moved up and down in the Z direction by a piston drive frame 38 connected to the piston, which frame is driven by piston drive motor 7 in Figure 2 and represented by 40 in Figure 1. Pumps 50 and 64 are driven by pump motors 3 and 4, respectively, in Figure 2, under control of computer 34 (equivalent to controller) and motor drive controller (not shown) in interface 34. A worm gear (not shown) is connected to the piston drive frame 38 such that rotation of the worm gear is translated into Z-axis motion of the frame 38 (see page 17 et seq.) 
A carousel 20 stores a plurality of test tubes 22 ( equivalent to containers with container open ends) storing tissue samples or chemicals or solutions to be determined (implicitly disclosing that they have a predetermined open end and have a liquid surface and unknown liquid level). The volume of pipettor 934 can be aspirated and drained by the plunger rod 941 moving vertically. The plunger rod 941 is mechanically connected to the slider 38. The slider 38 moves horizontally with the xy-head 28 on the rail 944. As shown in Figure 2, its tip 30 may be lowered into the sample fluid in such a way that the tip 30 is removable, e.g. can be placed into a handling tank (not shown). 
Sensing the liquid level in each tube with the pipette to be placed in that  tube, in order to sense the liquid level in the test tube in step 148 it is necessary to use the pressure sensing technique detailed in steps 149-155. Basically, this technique involves moving an x-y head over a test tube and lowering a tip into a liquid while moving a piston down within a pipette chamber to expel air and while monitoring the pressure within the chamber by using a pressure sensor. Since air has been expelled before the pipette tip enters the liquid, the pressure rises only slightly. However, when the pipette tip is submerged, the pressure within the pipette chamber will increase sharply (equivalent to the pipette module controller 30 having a level detection mode of operation, the level detection mode of operation enables a pressure feedback control algorithm, the pressure feedback control algorithm causes the pipettor module motor 16 to move the pipettor module translational motion frame 14 in a z-axis translational motion until a change in pressure in the tip 26 sensed by the pressure sensor 28 indicates that the tip 26 is in contact with the liquid surface  (see pages 9, 31-36, 62-64, 149-156 of the specification and Figures 1-3, 24, 25) 
Leath also discloses that the xy head is attached to the moving frame via the slider 38, connected to the slider 38 and the bracket 950 via the plunger rod 941, and communicated to the motor 40 via the lead screw 946. Connecting the screw directly to the motor is a routine alternative in the art for those skilled in the art. Leath discloses the removal of tip 955 from pipette 954 with a tip eject device comprising a stripping plate 964 (equivalent to a tip remover) shown most clearly in Figure 25, mounted over the top of the pipette tip 955. The person skilled in the art replaces the tip remover with spaced pairs of first and second parallel tip remover rods 40, the tip remover gap 42, which is larger than the outer diameter of the tube 24 and smaller than the outer diameter of the tip 26, allows the tube 24 to move in translational motion along the z-axis between a pair of tip remover rods 40 and prevents the tip 26 from passing therethrough, is a conventional alternative in the art. 
As for another pipettor module translational motion frame 44, it is attached to said pipettor module translational motion frame 14 and moved relative to said pipettor module translational motion frame 14 by another pipettor module translational motion frame motor 46; and said pneumatic aspirator assembly 18 further comprising: Another pipettor module cylinder 48, which has another pipettor module cylinder volume that is larger than the pipettor module cylinder volume of the pipettor module cylinder 20, the other pipettor module cylinder 48 being movable with the pipettor module translational motion frame 14 and in fluid communication with the pipettor module cylinder 20, the tube 24, the tip 26, and the pressure sensor 28; and 
another pipettor cylinder piston 50 movably disposed in the another pipettor module cylinder 48, the another pipettor cylinder piston 50 fixedly attached to the another pipettor assembly translational motion frame 44 by another pipettor cylinder piston rod 52; 
another pipettor module controller 54 in electrical communication with the another pipettor module translational motion frame motor 46, the pressure sensor 28, and the pipettor module controller 30; and 
wherein the liquid treatment system controller 118 has a suction mode of operation, activation of the aspiration mode of operation causes the liquid handling system z-axis motor 116 to move the pipettor module mount 114 in an upward z-axis translational motion, while the pipettor module controller 30 simultaneously causes the pipettor module motor 16 to move the pipettor module translational motion frame 14 in a downward z-axis translational motion, and maintaining the tip 26 in contact with the liquid surface 110 as the liquid 108 is sucked into the tip 26. 
It is a conventional in the dispensing art that the other pipettor module controller to cause the other pipettor module cylinder translational motion frame motor to move the other pipettor module cylinder translational motion frame in an upward z-axis translational motion coordinated with a downward z-axis translational motion of the pipettor module translational motion frame. 
Note the claims include a large amount of functional/ process language, which does not further limit the claimed device structure and is therefore not given patentable weight. 
The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Leath teaches an automatic liquid handling apparatus and a process with a slate processor, and specifically discloses the following technical features (see pages 9, 31-36, 62-64, 149-156 of the specification and Figures 1-3, 24, 25) the xy head 28 is part of an integral delivery head 32 (sometimes hereinafter referred to as a "fusion head") that combines multiple liquid handling devices in a small space and shares the functions of various drive motors between the various head units comprising the entire head. To pick a long tip such as tip 30, computer 34 and interface board 36 command motor 5 to move the xy head to a position where the tip holder is aligned with a tip stored behind the tip. In the operating position, Motor 6 is moved down the entire head 32 until the tip holder is located in the protruding portion of the long tip stored in the tip holder position behind the active tube. Motor 6 is then commanded to lift the entire head to pull the entire tip out of the storage position. The tip can then be moved to any position along the X axis by motor  5. The x-y head also has a movable piston (not shown) inside the cylinder, which is connected to the pipette holder and the tip. The piston can be moved up and down in the Z direction by a piston drive frame 38 connected to the piston, which frame is driven by piston drive motor 7 in Figure 2 and represented by 40 in Figure l. Pumps 50 and 64 are driven by pump motors 3 and 4, respectively, in Figure 2, under control of computer 34 (equivalent to controller) and motor drive controller (not shown) in interface 34. A worm gear (not shown) is connected to the piston drive frame 38 such that rotation of the worm gear is translated into Z-axis motion of the frame 38. The carousel 20 stores a plurality of test tubes 22 (equivalent to containers with container open ends) storing tissue samples or chemicals or solutions to be determined (implicitly disclosing that they have a predetermined open end and have a liquid surface and unknown liquid level). 
Volume of pipettor 934 can be aspirated and discharged by the plunger rod 941 moving vertically. The plunger rod 941 is mechanically connected to the slider 38. The slider 38 moves horizontally with the xy-head 28 on the rail 944. As shown in Figure 2, its tip 30 may be lowered into the sample fluid in such a way that the tip 30 is removable, e.g. can be placed into a handling tank (not shown).
Leath teaches the liquid level in each donor tube with the only pipette to be placed in that donor tube, in order to sense the liquid level in the test tube in step 148 it is necessary to use the pressure sensing technique detailed in steps 149-155. Basically, this technique involves moving an x-y head over a test tube and lowering a tip into a liquid while moving a piston down within a pipette chamber to expel air and while monitoring the pressure within the chamber by using a pressure sensor. Since air has been expelled before the pipette tip enters the liquid, the pressure rises only slightly. However, when the pipette tip is submerged, the pressure within the pipette chamber will increase sharply (equivalent to the pipette module controller 30 having a level detection mode of operation, the level detection mode of operation enables a pressure feedback control algorithm, the pressure feedback control algorithm causes the pipettor module motor 16 to move the pipettor module translational motion frame 14 in a z-axis translational motion until a change in pressure in the tip 26 sensed by the pressure sensor 28 indicates that the tip 26 is in contact with the liquid surface.
Leath teaches a liquid handling system controller 118 having a container indexing operating mode, a pipettor module mount 114 attached to the liquid handling system z-axis frame 120 and movable in z-axis translational motion relative to the liquid handling system z­axis frame 120 by a liquid handling system z-axis motor 116;
at least one pipettor module 10 attached to the pipettor module mount 114 and movable therewith. 
Leath teaches the vertical movement of the slider 38 together with the head 32, the liquid handling system controller 118 has a vessel indexing mode of operation as required by those skilled in the art, with the mounting being arranged to move in a Z-axis translational movement, the mounting being attached to the liquid handling system z-axis frame 120 as is conventional. Therefore, in combination with the usual technical means in the art on the basis of Leath, the result is obvious to the person skilled in the art, which, therefore, does not possess outstanding essential features and significant advancements.
Leath teaches a suction operating mode, such that the tip remains in contact with a surface of a liquid as it is sucked into the tip, with respect to activation of this aspiration mode of operation such that the liquid handling system z-axis motor 116 moves the pipettor module mount 114 in an upward Z-axis translational motion, the pipettor module controller 30 simultaneously causes the pipettor module motor 16 to move the pipettor module translational motion frame 14 in a downward Z-axis translational motion; and the liquid surface detection mode of operation initiated by the pipettor module controller 30 after the container index mode of operation has ended, and the aspiration mode of operation initiated by the liquid handling system controller 118 after the liquid level detection mode of operation has ended is a common technique in the art; 
Leath does not explicitly disclose that the liquid treatment system controller has a liquid discharge mode of operation, the pipettor module controller simultaneously causing the pipettor module motor to move the pipettor module translational motion frame in an upward Z-axis translational motion, liquid discharged from the suction head in the suction head, as for the activation of this liquid discharge mode of operation such that the liquid handling system z-axis motor moves the pipettor module mount in downward Z-axis translational motion. However, it would have been obvious for one of ordinary skill in the art at the time the claimed invention was filed to have the pipettor module controller 30 to initiate the liquid discharge mode of operation after the aspiration mode of operation ends as this produces the same claimed effect in a different way. The applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
As to claims 2-12, the feedback control is a conventional control method in the art, using the corresponding equations is a conventional choice for the person skilled in the art.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Johannsen et al., which teaches an apparatus that has an automated pipettor (205) with a pipette tip, and a pressure sensor in fluid communication with the tip. The apparatus aspirates a portion of a liquid from a container having a liquid contained in the container when a series of pressure spikes exhibits a repetition pattern indicative of the tip making contact with the liquid. The repetition pattern comprises a regular period or a regular frequency among two or more pressure spikes in the series of spikes. A plunger motor (245) pushes air through the tip and moves a syringe and the tip downward toward the container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798